Case: 15-60399   Document: 00513502961   Page: 1   Date Filed: 05/12/2016




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals

                             No. 15-60399
                                                                      Fifth Circuit

                                                                    FILED
                                                                May 12, 2016
                                                               Lyle W. Cayce
CHARLES TORNS, JR.,                                                 Clerk


                                      Plaintiff–Appellant,

versus

STATE OF MISSISSIPPI;
HALEY BARBOUR, Governor for the State of Mississippi;
MALCOLM E. MCMILLIN, Sheriff for Hinds County;
BARBARA DUNN, Hinds County Circuit Court Clerk;
W. SWAN YERGER, Chief Circuit Court Judge for Hinds County;
HINDS COUNTY SUPERVISOR;
MISSISSIPPI DEPARTMENT OF CORRECTIONS;
CHRISTOPHER B. EPPS,
  Commissioner for Mississippi Department of Corrections;
EMMITT L. SPARKMAN,
  Deputy Commissioner for Mississippi Department of Corrections;
GLORIA GIBBS,
  Director of Records for Mississippi Department of Corrections;
CONNIE SMITH, Case Manager Supervisor
  for Southern Mississippi Correctional Institute;
JOHN AND JANE DOES, Liability and Insurers for Each Defendant,

                                      Defendants–Appellees.



              Appeal from the United States District Court
                for the Southern District of Mississippi
                        USDC No. 3:10-CV-260


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
     Case: 15-60399      Document: 00513502961         Page: 2    Date Filed: 05/12/2016


                                      No. 15-60399

PER CURIAM: *

       Charles Torns, Jr., a former Mississippi prisoner, requests leave to pro-
ceed in forma pauperis (“IFP”) on appeal of the denial of his motion seeking
relief from the judgment dismissing his civil rights action, in which he claimed
that he had been improperly denied credit for time he had served in jail before
trial and therefore had been imprisoned in violation of his constitutional rights.
In his post-judgment motion, which the district court construed as a motion
under Federal Rule of Civil Procedure 60(b)(2) and dismissed as untimely,
Torns asserted that he had newly discovered evidence regarding corruption
charges directed at one of the defendants and that his claim was not barred by
Heck v. Humphrey, 512 U.S. 477 (1994).

       By moving for leave to proceed IFP, Torns challenges the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Torns’s good faith “is lim-
ited to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citations omitted).

       Torns contends that the district court erroneously dismissed his Rule
60(b)(2) motion, which was based on his recent discovery that defendant Epps
had been arrested on federal charges. He also maintains that Heck does not
bar him from obtaining relief in the underlying civil action, because he is not
seeking damages for an unlawful criminal conviction or sentence but, instead,
is asserting that he is entitled to relief based on the improper denial of jail-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2
    Case: 15-60399     Document: 00513502961      Page: 3    Date Filed: 05/12/2016


                                  No. 15-60399

time credits. We review the denial of a Rule 60(b) motion for abuse of discre-
tion. See In re Ta Chi Navigation (Panama) Corp. S.A., 728 F.2d 699, 703 (5th
Cir. 1984).

      As the district court determined, the Rule 60(b)(2) motion was untimely
because it was filed more than a year after judgment.            See FED. R. CIV.
P. 60(c)(1). Additionally, because the basis for the dismissal of the civil action
was that it was barred under Heck, the newly discovered evidence “would not
have changed the result.” Hesling v. CSX Transp., Inc., 396 F.3d 632, 639 (5th
Cir. 2005). Finally, as shown by Randell v. Johnson, 227 F.3d 300 (5th Cir.
2000), Torns’s contention that Heck does not bar his claim regarding jail-time
credits is insufficient to establish that there is a nonfrivolous issue for appeal
from the denial of the Rule 60(b) motion, which does not bring the underlying
judgment up for review. See Edwards v. City of Hous., 78 F.3d 983, 995 (5th
Cir. 1996) (en banc); Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir.
Unit A Jan. 1981).

      Because Torns’s appeal does not involve legal points arguable on their
merits, see Howard, 707 F.2d at 220, the motion to proceed IFP is DENIED,
and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24;
5TH CIR. R. 42.2. Torns’s motion for appointment of counsel is DENIED. See
Jackson v. Dall. Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986). In view of the
dismissal of the appeal, Torns’s motion for a ruling on the IFP motion and on
the motion to appoint counsel before the filing of his brief or, in the alternative,
for an extension of time to file it, is DENIED as moot.




                                         3